Title: From Thomas Jefferson to Craven Peyton, 5 July 1808
From: Jefferson, Thomas
To: Peyton, Craven


                  
                     Sir 
                     
                     Washington July 5. 08.
                  
                  On the reciept of your letter I wrote to mr Bacon to send me the account which I had left with him to convince you of the errors of addition in it. it is now before me.
                  
                     
                        your addition makes
                        the debits
                        £53-10-1
                        
                     
                     
                        
                        the Credits
                        
                           
                               42-10-6
                        
                        
                     
                     
                        
                        Balance
                        11-1-7
                        
                     
                  
                  
                     
                        the true addition makes the
                        debits
                        £51-8-7
                        
                     
                     
                        
                        Credits
                        
                           42.17-6
                        
                        
                     
                     
                        
                        Balance
                        8-11-1
                        = 28.5
                     
                  
                  which sum I paid to the post office to your credit. I will carry this account with me to Albemarle, for which I shall set out in about a fortnight, and there you will be able to satisfy yourself of the correctness of the addition. I present you my salutations.
                  
                     Th: Jefferson 
                     
                  
               